Title: To George Washington from Patrick Henry, 13 March 1779
From: Henry, Patrick
To: Washington, George


Sir.
Wmsburgh [Va.] March 13th 1779
The Reasons hinted in your Excellencys last Favor, are certainly of such Weight, as to prevent the Flag of Truce Vessells coming with Stores &c. for the convention Troops, from proceeding further than Hampton Road. Orders are therefore issued to Day for Vessells of our own, to be ready at that place to convey the Stores upwards to their Destination, under the Superintendance of proper Commissarys.
My last Accounts from the South are unfavorable. Georgia is said to be in full possession of the Enemy, & South-Carolina in great Danger. The Number of disaffected there is said to be formidable, & the Creek Indians inclining against us. One thousand Militia are ordered thither from our southern Countys, but a Doubt is started whether they are by Law obliged to march. I’ve also proposed a Scheme to embody Volunteers for this Service, but I fear the Length of the March, & a general Scarcity of Bread which prevails in some parts of No. Carolina, & this State may impede this Service.
about five hundred Militia are ordered down the Tenassee River to chastise some new Settlements of Renegade Cherokees that infest our so. Western Fronteer & prevent our Navigation on that River, from which we began to hope for great Advantages. Our Militia have full possession of the Ilinois & the Posts on the Ouabache, & I am not without Hopes that the same party, may over awe the Indians as far as Detroit. They are independent of General McIntosh, whose Numbers, altho upwards of 2000 I think, could not make any great progress, on Account it is Said of the Route they took, & the lateness of the Season. The Conquest of Ilinois & Ouabache was effected with less than 200 men, who will soon be reinforced, & by holding Posts on the back of the Indians, it is hoped may intimidate them. Fort Natches & Monshac are again in the Enemys Hands, & from thence they infest & ruin our Trade on the Mississippi on which River the Spaniards wish to open a very interesting Commerce with us. I have requested Congress to authorize the Conquest of those two posts, as the possession of them will give a Colourable pretence to retain all West Florida when a Treaty may be opened, & in the mean Time ruin our Trade in that Quarter, which would otherwise be so beneficial. I can get no Answer to this Application altho’ it is interesting to our back Settlements, & not more than 400 men required for the Service.
I beg pardon for intruding these several Subjects upon you. If you find Leisure to make any observations upon them, they will be highly acceptable. With every Sentiment of Regard & Esteem I am Dear sir your most obedient Servant
P. Henry
